BRICKELL, C. J,
1. Repeated decisions have settled that a judgment on demurrer is not open to revision if it is shown only by the bill of exceptions.
2. It was competent for the defendants to have shown the facts and circumstances, in reference to which the words were spoken, for these often negative the intention to impute crime, which the words themselves may import.— Williams v. Cawley, 18 Ala. 206.
8. The evidence offered extended beyond this — to proof by tbe wife of what she meant by the words. It was not her meaning, but the sense in which tbe words were understood by the persons to whom they were spoken, taking them in their ordinary signification, that is material. If to them, the words so taken and construed, in Reference to the facts and circumstances under which they were spoken, import an accusation of crime, their injurious and actionable quality is not lessened because she did not intend they should be so taken and accepted. It was for the court and jury to construe the words, and no witness could be allowed, the words being unambiguous, to state what meaning the defendant intended to convey by them. — Townsend on Libel & Slander, § 384.
4. When the intention of a party is material, it must be collected from tbe act done, in connection with the surrounding circumstances, and accompanying declarations. It is an inference drawn by the jury, and not a fact to which a witness may testify.— Whetstone v. Br. Bank of Montgomery, *6119 Ala. 875. There was no error in the exclusion of the evidence, and the judgment must be affirmed.